On February 9, 2005, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana State Prison with a Persistent Felony Offender designation, for the offense of Robbery, a felony; and Counts II-V: Ten (10) years in the Montana State Prison on each count, with an additional Ten (10) years for the use of a firearm, for the offense of Aggravated Kidnapping, a felony. The sentences imposed in Counts I - V and the enhanced punishment of imprisonment for the use of a firearm, shall run consecutively. It is further ordered that twenty (20) years of said sentence be suspended, for a total sentence of sixty (60) years in the Montana State Prison, with twenty (20) years suspended.
On May 16, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and waived his right to appointed counsel, John Mohr. The state was represented by John Petak.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his hearing to retain private counsel.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearing date in August.
Done in open Court this 16 th day of May, 2005.
DATED this 2nd day of June, 2005.
Alt. Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Katherine Curtis.